Citation Nr: 1628800	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability manifested by seizure-like activity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 1984, to November 29, 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the Veteran's claims file currently resides with the RO in Detroit, Michigan.  

It is noted that the Veteran's claim was remanded on multiple occasion for additional development.  This includes Board remand decisions in June 2012, April 2014, and December 2014.  The case has now been returned to the Board for further appellate consideration.  Much of the pertinent procedural history was summarized in detail in those remand documents and will not be repeated here.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  A seizure disorder was not noted on enlistment examination in August 1983 or on physical inspection in June 1984.  

2.  Clear and unmistakable evidence shows that a seizure disorder existed prior to service, and clear and unmistakable evidence shows that the disorder was not aggravated by service.  


CONCLUSION OF LAW

A seizure disorder due to head injury was not incurred in or aggravated during service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by September 2008 and June 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding duty to assist requirements, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, to include medical records considered by the Social Security Administration (SSA), VA examination reports, and statements from the Veteran, his mother, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in August 2012, which, as detailed below, includes an opinion that addresses the etiology of the Veteran's seizures.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted by the Board in an April 2014 remand, the 2012 report was inadequate in that it was signed by a nurse practitioner when the 2012 remand specifically requested that the evaluation be conducted by a specialist in neurology.  Further, there was reference to a separate neurologist's report which was not of record.  There were also records which had not been obtained as requested.  

Subsequently obtained (as per the various Board remand requests) were treatment records and addendum reports by a VA neurologist dated in September 2015 and December 2015.  It is concluded by the Board that the 2012 VA report of record and the addendum reports, in toto, are adequate for review of the claim at hand.  The examiner's opinion was based upon review of the entire claims file and adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., epilepsies and other organic disease of the nervous system) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Presumption of Soundness/Aggravation of Preexisting Disability

For purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137 (West 2014), every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When no pre-existing medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, [o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.   "Both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 2003); see generally Cotant v. Principi, 17 Vet. App. 116, 124 (2003).  

The term "clear and unmistakable" means obvious or manifest.  Cotant, supra.  The word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

The Court has stated that the standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, supra, citing Vanerson, supra.  

If a disability is found to have preexisted service, then service connection may be predicated only upon a finding of aggravation during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  

The Federal Circuit has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 (2015) is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Federal Circuit stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a . . . veteran to establish an increase in disability."  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (The Federal Circuit held that 38 U.S.C.A. § 1153 requires some increase in the severity of the pre-existing condition causally related to military service).   

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).  

Background

The STRs include an enlistment examination report from August 1983 which was negative for a neurological condition.  Physical inspection in June 1984 indicated that the Veteran was qualified for service.  However, approximately 4 months after service entrance, the Veteran underwent a Medical Board and was subsequently discharged (entry level separation) from service due to a medical finding that he had a generalized tonic-clonic seizure disorder.  The report of the Medical Board reflects that the Veteran was evaluated from October 28, 1984, to November 2, 1984, after he was admitted to the emergency room where he presented after having a seizure.  His roommates noted that the Veteran's upper and lower extremities shook, his head was extended, and his eyes rolled back.  The seizure lasted for approximately 5 minutes, and the Veteran was noted to be confused and tired after the seizure.  The Veteran's history included a head injury in a motor vehicle accident (MVA) in October 1983.  At the time, there was loss of consciousness but no hospitalization.  Two weeks following the accident, he began having blackout spells which had increased in severity.  Electroencephalogram (EEG) was abnormal with spike and wave activity.  The final diagnosis was generalized tonic-clinic disorder which existed prior to service and was not aggravated therein.  The Veteran was informed of the Medical Board report, but did not desire to submit a statement in rebuttal.  

Post service private treatment records dated in the early 1990s reflect treatment for acute seizure disorder, often reported to be associated with hypoglycemia.  These records also reflect that the Veteran initially suffered a head injury prior to service in a MVA with apparent seizure while in service in 1984.  Private records dated in 1997 include an EEG and sleep study, both of which were negative.  

Post service medical evidence includes an April 2010 VA examination report in which the examiner noted that approximately two years previously the Veteran had reportedly stopped taking his seizure medication and had not suffered a seizure since that time.  Additionally, the examiner commented that other documentation in the Veteran's STRs regarding abnormal behavior, passing out, or spontaneous limb movement appeared to be attributed to hyperventilation, viral illness, or vasovagal response.  The examiner further commented that it appeared the Veteran might have been misdiagnosed in service with a seizure disorder.  

Subsequent to the VA examination in April 2010, the Veteran submitted medical evidence in support of his claim consisting of statements from The Healing Center.  These statements, in particular, the August 2011 statement from the Veteran's treating PA-C, reflect the Veteran as having stopped taking seizure medication in 2000, and that his initial seizure during service in 1984 was probably the result of severe hypoglycemia.  Additionally, it was noted that the Veteran's subsequent seizures were apparently caused by his anti-seizure medications.  The Veteran's treating PA-C opined that the Veteran continued to have a susceptibility to seizures and that the Veteran still had hypoglycemia but was able to control the condition with diet.  

As noted above, the VA examiner reported that the Veteran discontinued anti-seizure medication in approximately 2008 while the private PA-C has reported the Veteran's discontinuance of anti-seizure medication in 2000.  Otherwise, while there is no evidence in the Veteran's STRs of any problems with blood sugar levels or the treatment for hypoglycemia, the PA-C has identified just such a problem as a likely cause of the Veteran's seizure in service.  

As a result, the Board remanded the claim in June 2012 to obtain records and VA examination by a neurologist.  

Subsequently added to the record were SSA documents reflecting that the Veteran was awarded SSA benefits as a result of seizure disorder in 1992.  The disability began in September 1991.  

VA examination was conducted in August 2012 by a nurse practitioner.  While the detailed report did not support the Veteran's claim, the Board noted that additional report was needed from a specialist in neurology.  As reported above, examination by an appropriate specialist was requested by the Board in the 2012 remand.  As a result, the claim was remanded again for additional addendum opinion.  

In April 2014, the claim was remanded again in that the August 2012 report was inadequate as the opinions requested in the 2012 remand were to be provided by a neurologist (and not by a nurse practitioner).  Thus, additional review of the record and addendum were necessary.  

In an addendum report dated in August 2014, a VA neurologist noted that the claims file and all "new" documents were reviewed.  It was his opinion that the Veteran had a seizure disorder due to head injury which occurred in a MVA in 1983.  At that time, the Veteran had had a brief loss of consciousness, but no hospitalization.  Two weeks after the accident and prior to entering service, he started to have blackout spells.  The Veteran indicated that he had a roommate who witnessed him having a spell.  Apparently, all of the Veteran's extremities were shaking, and he bit his tongue.  The examiner further noted that at least one EEG had showed abnormal spike and wave activity.  Inservice treatment had included the taking of Dilantin.  The examiner further noted that he did not think the Veteran's spells were precipitated by hypoglycemia as he could not locate actual laboratory findings showing low sugar.  

The VA examiner further noted that the Veteran had been treated with various medications.  His review of private records showed that Dilantin had been discontinued in 1994 as it made the Veteran feel weak and caused problems with concentration.  Due to the Veteran's noncompliance (primarily due to inability to afford the medication) a private examiner noted that the Veteran had a seizure.  The VA examiner noted that there was an EEG report dated in 1997 that was normal.  The examiner opined that the Veteran's spells were not due to sleep apnea as a sleep study was unremarkable.  He added that since the Veteran's spells had gone away since he stopped taking seizure medication and also one EEG was reported as normal, it might be "worthwhile" to get an EEG video monitoring to hopefully diagnose and resolve the issue.  

In December 2014, the Board remanded the claim once again in that in the August 2014 opinion, the VA neurologist "made clear" that he was unable to ascertain whether the Veteran had a disability manifested by seizure-like activity.  He acknowledged that the Veteran reported that his spells had gone away since he ceased taking his seizure medication and that at least one EEG was normal.  The Veteran was to be scheduled for EEG monitoring to confirm the presence of a seizure disorder.  An additional addendum was requested addressing what was the cause of the Veteran's seizure during service.  Moreover, it was requested that the examiner provide an opinion as to whether the Veteran had a post service seizure disorder or seizure-like activity.  

In a September 2015 addendum, the VA examiner who provided the August 2014 report stated that the claims folder was reviewed.  He continued to assert that the Veteran probably had a seizure disorder due to head injury which happened in 1983.  He added that the Veteran had had several spells of seizure-like activity post service.  The Veteran's inservice treatment was appropriate and not the cause of the seizure.  His post service treatment had included antiepileptic.  

In an additional addendum report in December 2015, this same VA examiner noted that the file was reviewed.  He added that "[f]or me to say this was a seizure is mere speculation."  This event happened over 20 years ago.  A video EEG monitoring would only conclude that the patient was having seizure-like activity at the time of the testing."  Thus, it was his opinion that the possible seizure was a result of preexisting head trauma.  It was not the result or low blood sugar because he was unable to locate any laboratory findings for glucose monitoring.  Also, in regards to a seizure-like disorder being due to sleep apnea, the examiner stated that he would have to deny this claim as sleep study performed in November 1977 was negative.  Finally, medications given during service were not the cause of the spells.  

Analysis

As an initial matter, the Board notes that the seizure disorder was not noted at the time of the August 1983 enlistment examination or June 1984 physical inspection.  Thus, the Veteran is entitled to the presumption of soundness.  

As previously noted in the "Laws and Regulations" portion of the decision, in cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner, supra; VAOPGCPREC 3-2003 (July 16, 2003).  

In reviewing the STRs and in statements made by the Veteran, it is evident that the Veteran suffered a head injury prior to service in October 1983.  He suffered from blackout spells prior to service and was apparently medically treated for an initial seizure episode during his short period of time in active service.  As noted above, a Medical Board determined following hospitalization in October-November 1984, that this condition preexisted service and was not aggravated therein.  

To the extent that post service private and VA records show further discussion as to what might have caused the Veteran's seizure-like disorder, it is the Board's conclusion that the evidence, in toto, shows that the evidence is convincing that the Veteran's seizure-like activity preexisted service and was not aggravated therein.  As summarized above in the VA neurologist's various reports, there is no medical evidence (e.g., laboratory reports) to corroborate reports that his seizures resulted from hypoglycemia.  Moreover, the examiner found that the Veteran's post service antiepileptic medications did not cause seizures.  The Board agrees with his assessment in that the opinion is corroborated by the simple fact that medications were not taken for seizures prior to the Veteran being treated for such during service.  Thus, it cannot be said that his seizures were caused by his anti-seizure medication.  Moreover, it was the VA neurologist's opinion that his seizures were not the result of sleep apnea as the 1997 sleep study was negative.  

While the April 2010 examination report and the June 2010 records provided by The Healing Center which are supportive of the Veteran's claim have been considered, (suggesting that the Veteran was misdiagnosed during service and that the medications taken for his inservice symptoms actually caused his seizures or that hypoglycemia caused his seizures), the Board finds that the VA treatment records from this period of time are more probative.  They do not include laboratory reports of hypoglycemia.  Moreover, they reflect a preservice head injury in a MVA which was not even discussed in the June 2010 report.  Moreover, while the VA examiner noted that the Veteran had suffered a closed head injury prior to service, there was no discussion in the report as to whether this injury likely resulted in the seizure-like activity which occurred during active service.  Under these circumstances, the Board finds that there is clear and unmistakable that a seizure disorder pre-existed the Veteran's entrance into service.

To rebut the presumption of soundness at service entrance, the Board must also find that there is clear and unmistakable evidence that the Veteran's seizure disorder was not aggravated during service.  The evidence demonstrates that the Veteran reported experiencing blackout spells beginning two weeks following an October 1983 MVA.  Inservice medical visits for dizziness and weakness prior to hospitalization in late October 1984 were assessed as vasovagal syndrome.  Following the seizure noted (and witnessed by the Veteran's roommates) in late October 1984, he was hospitalized for approximately five days, until November 2, 1984.  Dilantin was prescribed during this period of hospitalization.  He was discharged from service on November 29, 1984.  The balance of his STRs do not reflect any further evaluation or treatment for seizures.  The Veteran's claim was initially denied due to his failure to report for a VA examination in 1985.  His claim for benefits submitted in March 1985 identified two private doctors who treated him for a seizure disorder beginning in December 1984.  The records of such treatment were not submitted in 1985 or in connection with the August 2008 claim to reopen.  Rather, the first records of post service medical treatment for a seizure disorder are dated many years following service discharge.  Therefore, the details surrounding the severity of the disorder in the first post service year are not known.  Based upon the evidence of record, the Board must conclude that the evidence is clear and unmistakable that the Veteran's seizure disorder was not aggravated during service.  Therefore, the presumption of soundness is rebutted.  With a finding of no aggravation during service, a basis for a favorable decision in this case is not presented.

It is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialist who reviewed the record, to include the April 2010 and June 2010 reports and concluded that the Veteran's seizures preexisted service and were not aggravated therein.  

While it is claimed by the Veteran that there was misdiagnosis during service and that his seizures are of service origin, the Board finds that these contentions do not provide a basis for allowance of the claim.  In addressing lay evidence and determining what, if any, probative value may be attached to it, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469.  The Court has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  

Proper disposition of the Veteran's claim in this case, however, turns on the complex medical matters of whether the Veteran has a seizure disorder and whether there is a relationship between such and service or, if preexisting, whether the condition was aggravated during service.  These medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on these medical matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, to the extent that the Veteran looks to his own assertions to establish both a chronic seizure disorder and a positive etiology opinion, the Board concludes that the Veteran's lay assertions in this regard have no probative value.  

On review, the Board finds that the evidence demonstrates that a seizure disorder clearly and unmistakably preexisted service and that it clearly and unmistakably was not aggravated during service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for disability manifested by seizure-like activity is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


